                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 Charlottesville Division

 CHRISTOPHER MORGAN, individually                      )
 and on behalf of a class of persons and               )
 entities similarly situated,                          )
                                                       )
                Plaintiff,                             )
                                                       )
 v.                                                    )    Civil Action No. 3:17-cv-00085-NKM
                                                       )
 U.S. XPRESS, INC.                                     )
                                                       )
                Defendant.                             )



                        CONSENT MOTION TO STAY THE MATTER

          Plaintiff Christopher Morgan, by counsel, with the consent of Defendant U.S. Xpress,

 Inc. (“U.S. Xpress”), by counsel (collectively the “the Parties”), respectfully moves the Court for

 a brief two week stay of the matter so the Parties can continue settlement negotiations. In support

 of its motion, Plaintiff states as follows:

         1.     Plaintiff’s class certification motion is currently due on May 22, 2019. Dkt. 48.

         2.     In the days leading up to Plaintiff’s deadline for filing a motion for class

 certification, the Parties engaged in preliminary negotiations regarding a potential resolution of

 this case.

         3.     Given these discussions, Plaintiff proposed, and U.S. Xpress agreed to, a brief two

 week stay of the matter. During this period, the Parties intend to continue their preliminary

 settlement negotiations to determine if they can resolve the case.

         4.     Under the Parties’ proposed stay, if they are unable to resolve the matter, Plaintiff’s

 motion for class certification will be due upon the expiration of the stay, on June 5, 2019.




Case 3:17-cv-00085-NKM-JCH Document 49 Filed 05/22/19 Page 1 of 2 Pageid#: 236
 Thereafter, the Parties will follow the same briefing sequence laid out in the Court’s March 25,

 2019 Order. Dkt. 48. U.S. Xpress’ opposition to class certification would be due on July 5, 2019

 and Plaintiff’s reply brief would be due on July 19, 2019.1

            5.     Good cause exists for this stay. No party will be prejudiced by granting this request.

            WHEREFORE, Plaintiff, with U.S. Xpress’ consent, respectfully requests the Court grant

 this Consent Motion to Stay the Matter for a brief two week period so the Parties can continue

 settlement negotiations. A proposed Order is attached hereto.



 Dated: May 22, 2019                                      Respectfully submitted,


 By:    /s/                                               By:    /s/
 Michael B. Hissam, Esq.                                  John C. Lynch (VSB No. 39267)
 Ryan M. Donovan, Esq.                                    David M. Gettings (VSB No. 80394)
 Hissam Forman Donovan Ritchie, PLLC                      TROUTMAN SANDERS LLP
 707 Virginia Street East, Suite 260                      222 Central Park Ave., Suite 2000
 Charleston, WV 25301                                     Virginia Beach, Virginia 23462
 Telephone: (681) 265-3802                                Telephone No. (757) 687-7500
 Email: mhissam@hfdrlaw.com                               Facsimile No. (757) 687-7510
 Email: rdonovan@hfdrlaw.com                              Email: john.lynch@troutmansanders.com
 Counsel for Plaintiff Christopher Morgan                 Email: dave.gettings@troutmansanders.com
                                                          Counsel for Defendant U.S. Xpress, Inc.




 1 Plaintiff is awaiting a subpoena response from two third parties that Plaintiff believes is
 necessary for him to bring a motion for class certification. Should the Parties fail to reach a
 resolution during the stay, Plaintiff reserves the right to seek a continuance in light of the
 outstanding subpoenas. U.S. Xpress reserves its right to respond to any such request as it deems
 appropriate.

                                                     2
 39022150
Case 3:17-cv-00085-NKM-JCH Document 49 Filed 05/22/19 Page 2 of 2 Pageid#: 237
